 



Exhibit 10.1
FORM OF CHANGE IN CONTROL AGREEMENT
Infinity Energy Resources, Inc. entered into Change in Control Agreements in
substantially the form attached with the following executive officers:
James A. Tuell
Timothy A. Ficker
James W. Dean
For Messrs. Tuell, Ficker, and Dean, the multiples provided in Section 4(b) are
2.0, 1.5, and 1.0 respectively.





--------------------------------------------------------------------------------



 



CHANGE IN CONTROL AGREEMENT
     AGREEMENT by and between Infinity Energy Resources, Inc., a Delaware
corporation (the “Company”), with offices at 950 Seventeenth Street, Suite 800,
Denver, Colorado 80202 and ____________(the “Executive”), an individual residing
in the State of Colorado, dated as of June 9, 2006.
     WHEREAS, the Company recognizes that the current business environment makes
it difficult to attract and retain highly qualified executives unless a certain
degree of security can be offered to such individuals against organizational and
personnel changes which frequently follow changes in control of a corporation;
and
     WHEREAS, even rumors of acquisitions or mergers may cause executives to
consider major career changes in an effort to assure financial security for
themselves and their families; and
     WHEREAS, the Company desires to assure fair treatment of its executives in
the event of a Change in Control (as defined below) and to allow them to make
critical career decisions without undue time pressure and financial uncertainty,
thereby increasing their willingness to remain with the Company notwithstanding
the outcome of a possible Change in Control transaction; and
     WHEREAS, the Company recognizes that its executives will be involved in
evaluating or negotiating any offers, proposals or other transactions which
could result in Changes in Control of the Company and believes that it is in the
best interest of the Company and its stockholders for such executives to be in a
position, free from personal financial and employment considerations, to be able
to assess objectively and pursue aggressively the interests of the Company’s
stockholders in making these evaluations and carrying on such negotiations; and
     WHEREAS, the Board of Directors (the “Board”) of the Company believes it is
essential to provide the Executive with compensation arrangements upon a Change
in Control that provide the Executive with individual financial security and
that are competitive with those of other corporations, and in order to
accomplish these objectives, the Board has caused the Company to enter into this
Agreement.
     NOW THEREFORE, the parties, for good and valuable consideration and
intending to be legally bound, agree as follows:
     1. Operation and Term of Agreement. This Agreement shall be effective as of
the date first set forth above. This Agreement may be terminated by the Company
upon 12 months’ advance written notice to the Executive; provided, however, that
after a Change in Control of the Company during the term of this Agreement, this
Agreement shall remain in effect until all of the obligations of the parties
under the Agreement are satisfied and the Protection Period has expired. Prior
to a Change in Control this Agreement shall immediately terminate upon
termination of the Executive’s employment or upon the Executive’s ceasing to be
an elected officer of the Company.

 



--------------------------------------------------------------------------------



 



     2. Certain Definitions. For purposes of this Agreement, the following words
and phrases shall have the following meanings:
          (a) “Cause” shall mean (i) the continued failure by the Executive to
perform his material responsibilities and duties toward the Company (other than
any such failure resulting from the Executive’s incapacity due to physical or
mental illness), (ii) the engaging by the Executive in willful or reckless
conduct that is demonstrably injurious to the Company monetarily or otherwise,
(iii) the conviction of the Executive of a felony, or (iv) the commission or
omission of any act by the Executive that is materially inimical to the best
interests of the Company and that constitutes on the part of the Executive
common law fraud or malfeasance, misfeasance, or nonfeasance of duty; provided,
however, that Cause shall not include the Executive’s lack of professional
qualifications. For purposes of this Agreement, an act, or failure to act, on
the Executive’s part shall be considered “willful” or “reckless” only if done,
or omitted, by him not in good faith and without reasonable belief that his
action or omission was in the best interest of the Company. The Executive’s
employment shall not be deemed to have been terminated for Cause unless the
Company shall have given or delivered to the Executive (A) reasonable notice
setting forth the reasons for the Company’s intention to terminate the
Executive’s employment for Cause, (B) a reasonable opportunity, at any time
during the 30-day period after the Executive’s receipt of such notice, for the
Executive, together with his counsel, to be heard before the Board, and (C) a
Notice of Termination (as defined in Section 12 below) stating that, in the good
faith opinion of not less than a majority of the entire membership of the Board,
the Executive was guilty of the conduct set forth in clauses (i), (ii), (iii) or
(iv) of the first sentence of this Section 2(a).
          (b) “Change in Control” shall mean the first to occur of the following
events specified in (i), (ii), (iii), (iv), (v) or (vi) (but no event other than
the specified events): (i) any person becomes the beneficial owner, directly or
indirectly, of securities of the Company representing thirty-five percent (35%)
or more of the combined voting power of the Company’s then outstanding voting
securities (other than (x) the Company, (y) any subsidiary of the Company,
(z) one or more employee benefit plans maintained by the Company), or (xx) any
noteholders or warrantholders under the Securities Purchase Agreement dated as
of January 13, 2005 among Infinity, Inc., the predecessor of the Company, and
HFTP Investment L.L.C., AG Domestic Convertibles, L.P. and AG Offshore
Convertibles Ltd., as further amended, supplemented and modified (the
“Promethean Purchase Agreement”)); (ii) any noteholders or warrantholders under
the Promethean Purchase Agreement, whether individually or as a group (as
defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) become the owner, directly or indirectly, of outstanding
voting securities (including voting securities acquired on conversion of notes
or exercise of warrants) of the Company representing thirty-five percent (35%)
or more of the combined voting power of the Company’s then outstanding voting
securities; (iii) three or more Directors of the Company, whose election or
nomination for election is not approved by a majority of the applicable
Incumbent Board, are elected within any single twelve month period to serve on
the Board; (iv) members of the applicable Incumbent Board cease to constitute a
majority of the Board; (v) the consummation of a merger or consolidation of the
Company with or into any other corporation or entity or person, or any other
corporate reorganization, in which the stockholders of the Company immediately
prior to such consolidation, merger or reorganization own less than 50% of the
outstanding voting securities of the surviving entity (or its parent) following
the

-2-



--------------------------------------------------------------------------------



 



consolidation, merger or reorganization or (vi) the consummation of a sale,
lease or other disposition of all or substantially all of the assets of the
Company. For purposes of this Section 2(b), the terms “person” and “beneficial
owner” shall have the meanings set forth in Section 13(d) and Rule 13d-3,
respectively, of the Exchange Act and in the regulations promulgated thereunder.
For purposes of this Section 2(b), “Incumbent Board” shall mean (i) members of
the Board of Directors of the Company as of the date hereof, to the extent that
they continue to serve as members of the Board, and (ii) any individual who
becomes a member of the Board after the date hereof, if such individual’s
election or nomination for election as a Director was approved by a vote of at
least seventy-five percent (75%) of the then applicable Incumbent Board.
          (c) “Change in Control Date” shall be any date during the term of this
Agreement on which a Change in Control occurs. Anything in this Agreement to the
contrary notwithstanding, if the Executive’s employment or status as an elected
officer with the Company is terminated within six (6) months before the date on
which a Change in Control occurs, and it is reasonably demonstrated that such
termination (i) was at the request of a third party who has taken steps
reasonably calculated or intended to effect a Change in Control or
(ii) otherwise arose in connection with or anticipation of a Change in Control,
then for all purposes of this Agreement the “Change in Control Date” shall mean
the date immediately before the date of such termination.
          (d) “Code” shall mean the Internal Revenue Code of 1986, as amended.
          (e) “Disability,” for purposes of this Agreement, shall mean total
disability as defined in any long-term disability plan sponsored by the Company
in which the Executive participates, or, if there is no such plan or it does not
define such term, then it shall mean the physical or mental incapacity of the
Executive that prevents him from substantially performing the duties of the
office or position to which he was elected or appointed by the Board for a
period of at least 180 days and the incapacity is expected to be permanent and
continuous through the Executive’s 65th birthday.
          (f) “Good Reason” means:
               (i) the assignment to the Executive within the Protection Period
of any duties inconsistent in any respect with the Executive’s position
(including status, offices, titles and reporting requirements, authority, duties
or responsibilities), or any other action that results in a diminution in such
position, authority, duties, or responsibilities excluding for this purpose an
isolated, insubstantial, and inadvertent action not taken in bad faith and that
is remedied by the Company promptly after receipt of notice given by the
Executive;
               (ii) a reduction by the Company in the Executive’s base salary as
in effect immediately before the beginning of the Protection Period or as
increased from time to time after the beginning of the Protection Period;
               (iii) a failure by the Company to maintain plans providing
benefits at least as beneficial as those provided by any benefit or compensation
plan (including, without limitation, any incentive compensation plan, bonus plan
or program, retirement, pension or savings plan, life insurance plan, health and
dental plan or disability plan) in which the Executive

-3-



--------------------------------------------------------------------------------



 



is participating immediately before the beginning of the Protection Period, or
any action taken by the Company that would adversely affect the Executive’s
participation in or reduce the Executive’s opportunity to benefit under any of
such plans or deprive the Executive of any material fringe benefit enjoyed by
him immediately before the beginning of the Protection Period; provided,
however, that a reduction in benefits under the Company’s tax-qualified
retirement, pension, or savings plans or its life insurance plan, health and
dental plan, disability plans or other insurance plans, which reduction applies
generally to participants in the plans and has a de minimis effect on the
Executive shall not constitute “Good Reason” for termination by the Executive;
               (iv) the Company’s requiring the Executive, without the
Executive’s written consent, to be based at any office or location in excess of
50 miles from his office location immediately before the beginning of the
Protection Period, except for travel reasonably required in the performance of
the Executive’s responsibilities;
               (v) any purported termination by the Company of the Executive’s
employment for Cause otherwise than as referred to in Section 12 of this
Agreement;
               (vi) any failure by the Company to obtain the assumption of the
obligations contained in this Agreement by any successor as contemplated in
Section 11(c) of this Agreement; or
               (vii) any material breach of this Agreement by the Company.
          (g) “Parent” means any entity that directly or indirectly through one
or more other entities owns or controls more than 50 percent of the voting stock
or common stock of the Company.
          (h) “Protection Period” means the period beginning on the Change in
Control Date and ending on the last day of the 30th full calendar month
following the Change in Control Date.
          (i) “Subsidiary” means a company 50 percent or more of the voting
securities of which are owned, directly or indirectly, by the Company.
     3. Vesting Upon Change in Control. Upon a Change in Control, any and all
Common Shares (as defined in Section 4(c)), options, or other forms of
securities issued by the Company and beneficially owned by the Executive
(whether granted before or after the date of this Agreement) that are unvested,
restricted, or subject to any similar restriction that would otherwise require
continued employment by the Executive beyond the Change in Control Date in order
to be vested in the hands of the Executive shall vest automatically.
     4. Benefits Upon Termination Within a Protection Period. If, during a
Protection Period, the Executive’s employment is terminated by the Company other
than for Cause or Disability or other than as a result of the Executive’s death
or if the Executive terminates his employment for Good Reason, the Company
shall, subject to Sections 8 and 9, pay to the Executive in a lump sum in cash,
within 10 days after the date of termination, the aggregate of the following
amounts:

-4-



--------------------------------------------------------------------------------



 



          (a) an amount equal to the Executive’s full base salary and vacation
pay (for vacation not taken) accrued but unpaid through the date of termination
at the rate in effect at the time of the termination;
          (b) a severance amount equal to ____ times the Executive’s “Annual
Compensation.” For purposes of Section 4 and 5 of this Agreement, “Annual
Compensation” shall be an amount equal to the sum of (i) the Executive’s annual
base salary from the Company and its Subsidiaries (including scheduled base
salary increases or increases that are budgeted and approved either by the
Compensation Committee of the Board of Directors or by the Board of Directors of
the Company in advance of the Change in Control Date), annualized for any
partial year, in effect immediately prior to the Change in Control Date; and
(ii) the average of the annual bonus amounts received by the Executive in each
of the two calendar years prior to the Change in Control Date for which bonuses
have been paid (which annual bonus may be in the aggregate if the Executive has
received more than one bonus payment for a calendar year); and
          (c) upon surrender by the Executive (which surrender shall be at the
sole option of Executive) of his outstanding options to purchase common shares
of the Company (“Common Shares”) granted to the Executive by the Company (the
“Outstanding Options”), an amount in respect of each Outstanding Option (whether
vested or not) equal to the difference between the exercise price of such
Outstanding Option and the higher of (x) the fair market value of the Common
Shares at the time of such termination (but not less than the closing price for
the Common Shares on NASDAQ, or such other national stock exchange on which such
shares may be listed, on the last trading day such shares traded prior to the
date of termination), and (y) the higher of the highest price paid for Common
Shares and, in the cases of securities convertible into Common Shares or
carrying a right to acquire Common Shares, the highest effective price (based on
the prices paid for such securities and the price at which such securities are
convertible into Common Shares or at which Common Shares may be acquired), by
any person or group whose acquisition of voting securities has resulted in a
Change in Control of the Company, in each case in the 12 months preceding a
Change in Control; provided that Executive may elect, in lieu of exercising the
foregoing right, to retain the Outstanding Options and exercise all rights
relating thereto in accordance with the terms of the Outstanding Options and any
related option plans and agreements.
     5. Executive’s Right to Leave Employment. At any time during the six month
period following a Change in Control Date, the Executive shall have the right to
terminate the Executive’s employment with the Company at the Executive’s sole
discretion (the “Executive Termination Right”). In the event the Executive
exercises the Executive Termination Right, the Company shall, subject to
Sections 8 and 9, pay the Executive in a lump sum in cash within 10 days after
the date of termination the aggregate of the following amounts:
          (a) The amounts set forth in Sections 4(a) and 4(c); and
          (b) 0.75 multiplied by the amount set forth in Section 4(b).
     6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive, or other plans, practices, policies, or programs provided by the
Company or any of its Subsidiaries and for

-5-



--------------------------------------------------------------------------------



 



which the Executive may qualify, nor shall anything in this Agreement limit or
otherwise affect such rights as the Executive may have under any stock option or
other agreements with the Company or any of its Subsidiaries. Amounts that are
vested benefits or that the Executive is otherwise entitled to receive under any
plan, practice, policy, or program of the Company or any of its Subsidiaries at
or subsequent to the date of termination shall be payable in accordance with
such plan, practice, policy, or program; provided, however, that the Executive
shall not be entitled to severance pay, or benefits similar to severance pay,
under any plan, practice, policy, or program generally applicable to employees
of the Company or any of its Subsidiaries.
     7. Full Settlement; No Obligation to Seek Other Employment; Legal Expenses.
The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations under this Agreement shall not be affected
by any set-off, counterclaim, recoupment, defense, or other claim, right, or
action that the Company may have against the Executive or others. The Executive
shall not be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement. The Company agrees to pay, within five days
following timely written demand by the Executive, all legal fees and expenses
the Executive may reasonably incur as a result of any dispute or contest
(regardless of outcome) by or with the Company or others regarding the validity
or enforceability of, or liability under, any provision of this Agreement. A
written demand is timely if it is made with respect to expenses incurred during
the calendar year in which the written demand is made, or incurred in the prior
calendar year if the written demand is made on or before the last day of
February. In any such action brought by the Executive for damages or to enforce
any provisions of this Agreement, he shall be entitled to seek both legal and
equitable relief and remedies, including, without limitation, specific
performance of the Company’s obligations under this Agreement, in his sole
discretion.
     8. Cut Back in Benefits. Notwithstanding any other provision of this
Agreement, the cash lump sum payment and other benefits otherwise to be provided
pursuant to Sections 3, 4, and 5 of this Agreement (the “Severance Benefit”)
shall be reduced as described below if independent accountants for the Company
(the “Accountants”) determine (A) that Executive would, by reason of section
4999 of the Code, be required to pay an excise tax on any part of the Severance
Benefit or any part of any other payment or benefit to which Executive is
entitled under any plan, practice, policy, or program, and (B) the amount of the
Severance Benefit that Executive would retain on an after-tax basis, present
value basis would be increased as a result of such reduction by an amount of at
least $5,000. If the Severance Benefit is required to be reduced, it shall be
reduced only to the extent required, in the opinion of the Accountants, to
prevent the imposition upon the Executive of the tax imposed under section 4999
of the Code. The Company shall determine which elements of the Severance Benefit
shall be reduced to conform to the provisions of this Section. Any determination
made by the Accountants or the Company pursuant to this Section shall be
conclusive and binding on the Executive. The Executive shall promptly provide to
the Company such information regarding the Executive’s tax situation as the
Company shall reasonably request in order to allow the Accountants to perform
calculations required by this Section 8.
     9. Code Section 409A Savings Provision. Notwithstanding anything in this
Agreement to the contrary, the following provisions related to payments treated
as deferred compensation under Code Section 409A shall apply:

-6-



--------------------------------------------------------------------------------



 



          (a) If, on the date of Executive’s “separation from service,”
Executive is a “specified employee,” within the meaning of
Sections 409A(a)(2)(A)(i) and 409A(a)(2)(B)(i) of the Code, and as a result of
such separation from service Executive would receive any payment that, absent
the application of these provisions, would be subject to the constructive
receipt, interest, and additional tax provisions of Code Section 409A(a), then
any such payment shall be made on the date that is the earliest of: (i) six
(6) months after Executive’s separation from service, (ii) Executive’s date of
death, or (iii) such other earliest date for which such payment will not be
subject to such constructive receipt, interest, and additional tax.
          (b) It is the intention of the parties that all amounts payable under
this Agreement not be subject to the constructive receipt, interest, and
additional tax resulting from the application of Code Section 409A. To the
extent such amounts could become subject to such constructive receipt, interest,
and additional tax, the parties shall cooperate to amend this Agreement with the
goal of giving Executive the same or equivalent value of the benefits described
in this Agreement in a manner that does not result in such constructive receipt,
interest, and additional tax. In the event the Company does not so cooperate,
the Company shall indemnify Executive for any interest and additional tax
arising from the application of Code Section 409A, grossed-up for any other
income tax incurred by Executive related to the indemnification (i.e.,
indemnification of such additional income tax), assuming the highest marginal
income tax rates apply to any taxable indemnification.
     10. Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge, or data relating to the Company or any of its Subsidiaries, and their
respective businesses, obtained by the Executive during the Executive’s
employment by the Company or any of its Subsidiaries and that has not become
public knowledge (other than by acts of the Executive or his representatives in
violation of this Agreement). After the date of termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company, communicate or divulge any such information, knowledge,
or data to anyone other than the Company and those designated by it. In no event
shall an asserted violation of the provisions of this Section constitute a basis
for deferring or withholding any amounts otherwise payable to the Executive
under this Agreement.
     11. Successors.
          (a) This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives or successor(s) in interest. The Executive may designate a
successor (or successors) in interest to receive any and all amounts due the
Executive in accordance with this Agreement should the Executive be deceased at
any time of payment. Such designation of successor(s) in interest shall be made
in writing and signed by the Executive, and delivered to the Company pursuant to
Section 14(b). This Section 11(a) shall not supersede any designation of
beneficiary or successor in interest made by the Executive, or separately
covered, under any other plan, practice, policy, or program of the Company.

-7-



--------------------------------------------------------------------------------



 



          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
          (c) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the Company and any Parent of the
Company or any successor and without regard to the form of transaction utilized
to acquire the business or assets of the Company, to assume expressly and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or parentage had
taken place. As used in this Agreement, “Company” shall mean the Company as
defined above and any successor to its business or assets as aforesaid (and any
Parent of the Company or any successor) that is required by this clause to
assume and agree to perform this Agreement or which otherwise assumes and agrees
to perform this Agreement.
     12. Notice of Termination. Any termination of the Executive’s employment by
the Company for Cause or by the Executive for Good Reason shall be communicated
by Notice of Termination to the other party given in accordance with Section
14(b) of this Agreement. For purposes of this Agreement, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and (iii) if the date
of termination is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than 15 days after the giving of
such notice). The failure by the Executive to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Good
Reason shall not waive any right of the Executive under this Agreement or
preclude the Executive from asserting such fact or circumstance in enforcing his
rights.
     13. Requirements and Benefits if Executive Is Employee of Subsidiary of
Company. If the Executive is an employee of any Subsidiary of the Company, he
shall be entitled to all of the rights and benefits of this Agreement as though
he were an employee of the Company and the term “Company” shall be deemed to
include the Subsidiary by whom the Executive is employed. The Company guarantees
the performance of its Subsidiary under this Agreement.
     14. Miscellaneous.
          (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties or their
respective successors and legal representatives.
          (b) All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid, to the
addresses for each party as first written above or to such other address as
either party shall have furnished to the other in writing in accordance with
this Section. Notices and communications to the Company shall be addressed to
the

-8-



--------------------------------------------------------------------------------



 



attention of the Company’s Corporate Secretary. Notice and communications shall
be effective when actually received by the addressee.
          (c) Whenever reference is made in this Agreement to any specific plan
or program of the Company, to the extent that the Executive is not a participant
in the plan or program or has no benefit accrued under it, whether vested or
contingent, as of the Change in Control Date, then such reference shall be null
and void, and the Executive shall acquire no additional benefit as a result of
such reference.
          (d) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
          (e) The Company may withhold from any amounts payable under this
Agreement such Federal, state, or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
          (f) The Executive’s failure to insist upon strict compliance with any
provision of this Agreement shall not be deemed to be a waiver of such provision
or any other provision.
     IN WITNESS WHEREOF, the Executive has set his hand to this Agreement and,
pursuant to the authorization from the Board, the Company has caused this
Agreement to be executed as of the day and year first above written.

                  INFINITY ENERGY RESOURCES, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                EXECUTIVE    
 
           
 
                     

-9-